Per Curiam,
We find no error in this record. It was urged, however, that the report of the commissioners, made in 1874, having been confirmed by the court, was final and conclusive. This might have been so had those proceedings been authorized by any act of assembly. They were not authorized by the act of April 15,1834, P. L. 539, or by any other act which Iras been called to our attention. We are of opinion that the petition filed in 1874, and the proceeding under it,” are wholly void.
Judgment affirmed.